Title: To Benjamin Franklin from Jane Mecom, 1 December 1767
From: Mecom, Jane
To: Franklin, Benjamin


My Dear and only Brother
Boston Decr 1. 1767
I wrot to you Some time ago and Informed you of the Death of my Child and of the Helth of the Rest of my Famely. I have now a Twofold Benifit to Acknolidg and thank you for The Recipt of what you mention in yr [your] Last to me by Mr. Barrett. Mr. Winthrop come and Paid me five Giuenys and yr [your] Advancing so much for me when Capt. Freeman come I am not unsencable of the obligation you contineualy Lay me under but Realy my Spirits are so much Broken with this Last Hevey Stroak of Provedenc that I am not capeble of Expressing my self as I ought.
Oh My Brother she was Every thing to me, Every word and Every Action, was full of Duty and Respect, and I never Lookd. on Her but with Pleasur Exept when she was sick or in troble. How to make me Easey and Happy was what she had most at Heart, and Rather than Give me Pain she concealed her own Infermities and Did so much more than she was Able that it Increased Her Disorder and Hastened Her End.
But why Should I Entertain you with this maloncholy Subject when you are calld. to Rejoyce at the Settling in marage of yr Beloved Daughter to a worthy Gentleman whom she Loves and the only won that can make her Happy. I congratulate you on it and wish it may Give you a Lasting Pleasure. I am uterly at a Lose how to Expres the Sence I have of Mrs. Steevensons Goodnes in takeing such Pains to serve me and must beg of you to do it for me and Pray the contineuance of Her favour for yr sake for I am not capeble of makeing any sutable Returns.
I send all the mony I can git but it Proves a Litle unlucky for me that our People have taken it in there Heads to be so Exsesive Frugal at this Time as you will see by the News papers.
Our Blusterers must keep them selves Imployed and If they Do no wors than Perswade us to were [wear] our old Cloaths over again I cant Disaprove of that in my Hart tho I should Like to have those that do bye and can afford it should bye what Litle I have to sell and Imploy us to make it up.
I think I Desiered you to send me all the Pamphlets and Papers that have been Printed of yr writing do Gratifie me and I will contineu to be as Ever yr affectionat and most obliged sister
Jane Mecom
My Daughter Desiers her Duty.
 Addressed: To / Docr: Benjn. Franklin / at Mrs: Stevensons in Craven / Street London
Endorsed: Mrs Mecom Dec. 1. 1767
